CHIEF JUSTICE                                                                                   LISA MATZ
 CAROLYN WRIGHT                                                                           CLERK OF THE COURT
                                                                                              (214) 712-3450
JUSTICES                                                                                theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                GAYLE HUMPA
 DOUGLAS S. LANG                                                                        BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                         (214) 712-3434
 ROBERT M. FILLMORE                                                                   gayle.humpa@5th.txcourts.gov
 LANA MYERS                                 Court of Appeals
 DAVID EVANS                                                                                   FACSIMILE
 ADA BROWN                           Fifth District of Texas at Dallas                       (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                              INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                 WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                   May 21, 2018



       Ms. Aretha Goines
       2007 Cobblestone Trail
       Forney, Texas 75126

       RE:      Court of Appeals Number:      05-18-00415-CV
                Trial Court Case Number:      DC-16-16186

       Style: Aretha Goines
              v.
              Ally Financial

       Dear Ms. Goines:

              The Court has reviewed the parties’ jurisdictional letter briefs. As no dispute exists
       between the parties that appellant did not participate in the complained-of judgment and the
       record does not reflect appellant timely filed a post-judgment motion or request for findings of
       fact and conclusions of law, it appears the notice of appeal is timely as a notice of restricted
       appeal. See TEX. R. APP. P. 26.1(c), 30. Accordingly, appellant is directed to file, no later than
       May 31, 2018, an amended notice of appeal that complies with Texas Rule of Appellate
       Procedure 25.1(d)(1)-(5),(7).

                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       ltr/lp

       cc:      Kimberly P. Harris